Name: Commission Directive 79/1073/EEC of 22 November 1979 adapting to technical progress Council Directive 74/347/EEC on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers of wheeled agricultural of forestry tractors
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  organisation of transport;  means of agricultural production;  European Union law
 Date Published: 1979-12-27

 Avis juridique important|31979L1073Commission Directive 79/1073/EEC of 22 November 1979 adapting to technical progress Council Directive 74/347/EEC on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers of wheeled agricultural of forestry tractors Official Journal L 331 , 27/12/1979 P. 0020 - 0023 Finnish special edition: Chapter 13 Volume 10 P. 0174 Greek special edition: Chapter 13 Volume 9 P. 0083 Swedish special edition: Chapter 13 Volume 10 P. 0174 Spanish special edition: Chapter 13 Volume 10 P. 0288 Portuguese special edition Chapter 13 Volume 10 P. 0288 COMMISSION DIRECTIVE of 22 November 1979 adapting to technical progress Council Directive 74/347/EEC on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers of wheeled agricultural or forestry tractors (79/1073/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (1), as last amended by Directive 79/694/EEC (2), and in particular Articles 11, 12 and 13 thereof, Having regard to Council Directive 74/347/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers of wheeled agricultural or forestry tractors (3), Having regard to Council Directive 77/536/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (4), Whereas, in view of experience gained and the provisions adopted concerning roll-over protection structures which affect the configuration of those parts of the tractor superstructure which are of great importance for the field of vision, it is now possible to adapt to technical progress the provisions relating to the field of vision; Whereas traffic safety requirements in respect of wheeled agricultural or forestry tractors have become more stringent; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of Directives for the Removal of Technical Barrieres to Trade in Agricultural and Forestry Tractors, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 74/347/EEC is hereby amended as follows: 1. The words "the field of vision or" are deleted from Articles 2 and 3. 2. After Article 3, the following new Article 3a is inserted: "Article 3a 1. With effect from 1 May 1980 no Member State may, on grounds relating to the field of vision of tractors: - refuse, in respect of a type of tractor, to grant EEC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 74/150/EEC, or to grant national type-approval, - or prohibit the entry into service of tractors, if the field of vision of this type of tractor or of these tractors complies with the provisions of this Directive. 2. With effect from 1 October 1980 Member States: - may no longer issue the document referred to in the last indent of Article 10 (1) of Directive 74/150/EEC in respect of a type of tractor in which the field of vision does not comply with the provisions of this Directive, (1)OJ No L 84, 28.3.1974, p. 10. (2)OJ No L 205, 13.8.1979, p. 17. (3)OJ No L 191, 15.7.1974, p. 5. (4)OJ No L 220, 29.8.1977, p. 1. - may refuse to grant national type-approval in respect of a type of tractor whose field of vision does not comply with the provisions of this Directive. 3. With effect from 1 January 1983, Member States may prohibit the entry into service of any tractor whose field of vision does not comply with the provisions of this Directive." 3. The Annex is amended in accordance with the Annex to this Directive. Article 2 Member States shall bring into force the provisions required in order to comply with the Directive not later than 30 April 1980 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 November 1979. For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX 1.4 to read as follows: Masking effect "Masking effect" means the chords of the sectors of the semi-circle of vision which cannot be seen owing to structural components such as roof-pillars, air intakes or exhaust stacks and the frame of the windscreen. 2.2.1.1 to read as follows: The tractor must be placed on a horizontal surface as shown in Figure 2. On a horizontal support level with the reference point, there must be mounted two point sources of light, e.g. 2 Ã  150 W, 12 V, 65 mm apart and symmetrically located with respect to the reference point. The support must be rotatable at its centre point about a vertical axis passing through the reference point. For the purpose of measuring the masking effects, the support must be so aligned that the line joining the two light sources is perpendicular to the line joining the masking component and the reference point. The silhouette (deepest shadow) overlaps projected on to the semi-circle of vision by the masking component when the light sources are switched on simultaneously or alternately must be measured in accordance with 1.4 (Figure 3). 2.2.1.2 to read as follows: Masking effects must not exceed 700 mm. 2.2.1.3 to read as follows: Masking effects due to adjacent structural components over 80 mm in width must be so configured that there is an interval of not less than 2 200 mm - measured as a chord of the semi-circle of vision - between the centres of two masking effects. 2.2.1.5 to read as follows: Outside the sector of vision, masking effects exceeding 700 mm but not exceeding 1 500 mm are, however, permissible if the components causing them cannot be redesigned or relocated : on each side there may be a total of either two such masking effects, one not exceeding 700 mm and the other not exceeding 1 500 mm, or two such masking effects, neither exceeding 1 200 mm. 2.2.2.1 to read as follow: As an alternative to the procedure set out in 2.2.1, the acceptability of individual masking effects can be determined mathematically. The requirements of 2.2.1.2, 2.2.1.3, 2.2.1.4, 2.2.1.5 and 2.2.1.6 shall apply in respect of the size, distribution and number of the masking effects. 2.5 to read as follows: For the purpose of determining the masking effects in the sector of vision, the masking effects due to the frame of the windscreen and to any other obstacle may, in accordance with the provisions of 2.2.1.4, be considered as a single effect, provided that the distance between the outermost points of this masking effect does not exceed 700 mm. For Figure 2, the drawing is replaced by the following drawing: >PIC FILE= "T0015652">